MEMORANDUM **
Dale M. Wallis appeals pro se the district court’s judgment dismissing her 42 *121U.S.C. § 1988 action alleging that Superior Court Judge Stephen L. Mock violated her due process rights by ordering her to comply with discovery requests for trade secrets. We have jurisdiction under 28 U.S.C. § 1291. We review de novo dismissals for lack of subject matter jurisdiction and for failure to state a claim, Hicks v. Small, 69 F.3d 967, 969 (9th Cir.1995), as well as whether the requirements for abstention have been met, City of Tucson v. U.S. West Communications, Inc., 284 F.3d 1128, 1132 (9th Cir.2002). We affirm.
Because Wallis concedes that Judge Mock is no longer presiding over the state court action, Wallis’ claims seeking to enjoin Judge Mock from compelling production of trade secrets are moot. See H.C. v. Koppel, 203 F.3d 610, 612 (9th Cir.2000).
The remaining claims for declaratory and injunctive relief are barred by Younger v. Harris, 401 U.S. 37, 91 S.Ct. 746, 27 L.Ed.2d 669 (1971), because the record reveals that the state court proceedings are ongoing, California has a vital interest in protecting the authority of its judicial system, and Wallis may raise due process issues on appeal in the California courts after final judgment. See Koppel, 203 F.3d at 613.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.